Citation Nr: 0728838	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-38 935	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to an general apportionment of the veteran's 
service-connected disability compensation payments for his 
spouse.

Entitlement to an general apportionment of the veteran's 
service-connected disability compensation payments for his 
children.

Entitlement to an special apportionment of the veteran's 
service-connected disability compensation payments for his 
spouse.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is the spouse of the veteran who served on 
active duty including from February 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the 
RO in Pittsburgh, Pennsylvania.  In August 2006, the case was 
remanded for additional development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue on appeal.

2.  The veteran is not shown to be reasonably discharging his 
responsibility for support of his spouse, with whom he does 
not reside, by making adequate payments for her support.

3.  The veteran has demonstrated that a special apportionment 
would cause undue financial hardship.


CONCLUSION OF LAW

1.  The requirements for a general apportioned share of the 
veteran's disability compensation for his spouse have been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 
(2006).

2.  The requirements for a general apportioned share of the 
veteran's disability compensation on behalf of a minor child 
have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§ 3.450 (2006).

3.  The requirements for a special apportioned share of the 
veteran's disability compensation for his spouse have not 
been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
September 2006 and to the veteran in March 2007.  Those 
letters notified the parties of VA's responsibilities in 
obtaining information to assist in completing the claim, 
identified their duties in obtaining information and evidence 
to substantiate the claim, and requested that they send in 
any evidence in their possession that would support the 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The September 2006 and 
March 2007 letters also provided additional notice as to 
these matters.  Here, the notice requirements pertinent to 
the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2006).  The 
applicable contested claims procedures were followed in this 
case.  The parties have been provided notices and 
determinations related to the contested claim and advised of 
the applicable laws and regulations.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  See 38 C.F.R. § 3.450 (2006).  The 
Court has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2006).  
It is noted that, ordinarily, a special apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id. 

In this case, VA records show entitlement to service 
connection is established for left shoulder arthritis (50 
percent), lumbar sprain (40 percent), residuals of a left 
elbow fracture (20 percent), residuals of a right wrist 
fracture (10 percent), tinnitus (10 percent), and bilateral 
sensorineural hearing loss (0 percent).  The combined 
service-connected disability evaluation effective from 
November 7, 1994, is 80 percent.  Correspondence dated in 
October 1999 notified the veteran that he was being paid an 
additional amount of compensation for his spouse.  

Records show the veteran and the appellant were married in 
January 1977.  Their child T.L.H. was born in July 1977 and 
their child C.L.H. was born in June 1979.  In correspondence 
dated in December 1997 the veteran stated he was married but 
living separately from his spouse and their children.  He 
also submitted a copy of a court order requiring that he make 
monthly child support payments to the appellant.  The 
appellant submitted a financial statement in March 1998 
indicating her monthly expenses exceeded her monthly Social 
Security Administration (SSA) benefits by $138.  She reported 
she had no assets.  In a May 1998 statement she reported she 
and the veteran were still married and that their child 
T.L.H. planned to attend college in August.  She stated, in 
essence, that the veteran had not been making his required 
child support payments.  In a May 1999 statement she reported 
she received monthly SSA benefits in the amount of $513 and 
that that after monthly expenses she was left with only $14.

In a May 1999 statement the veteran reported that he sent 
$100 every month to the appellant for child support.  He 
stated his total monthly expenses were $590.  He subsequently 
submitted copies of undated money orders indicating he had 
made child support payments.  In an October 1999 statement he 
reported he was still married to the appellant, but that they 
did not live together.  He stated he provided monthly support 
to his spouse in the amount of $100.  He also stated he did 
not know if his children were still in school.  In an October 
2000 statement the veteran reported that T.L.H. and C.L.H. 
had both finished high school.  

In a July 2004 statement the veteran reported that he was 
unable to work and that he had no assets.  His report, 
however, indicates that he was making monthly car payments in 
the amount of $383.  He stated he was just getting by on his 
VA compensation.  He reported he had monthly expenses 
including rent, $375, food, $250, car insurance, $195, 
telephone, $31.25, life insurance, $55, and car payment, 
$383.  He stated his total monthly payments were $1,289.75.  
He also stated he was experiencing a financial hardship and 
was unable to save any money.  He did not provide information 
as to his income.  

In statements submitted in August 2004 the appellant, in 
essence, reported her monthly expenses exceeded her monthly 
SSA payments.  A January 2005 medical statement noted the 
appellant was physically disabled due to polio syndrome.  In 
a September 2006 statement the appellant reported the veteran 
provided no money to her for support.  She also stated that 
she planned to use any money received for C.L.H. to attend 
college.  In an April 2007 statement the veteran report he 
was experiencing financial difficulties and that an 
appointment would cause hardship.

A review of the claims folder reflects that the veteran's VA 
compensation includes payment for a dependent.  

Based upon the evidence of record, the Board finds the 
veteran is not reasonably discharging his present 
responsibility for his spouse's support.  There is no 
evidence of any bar to such payments and the veteran's 
monthly VA benefits are sufficient to permit the payment of a 
reasonable amount to an apportionee.  The appellant's 
statements that the veteran has not provided adequate support 
are credible.  Therefore, entitlement to a general 
apportionment of the veteran's disability compensation for 
his spouse is warranted.

The evidence, however, does indicate the veteran provided 
financial support for his minor children until they reached 
the age of majority.  The veteran's statement as to his 
having fulfilled his child support obligation is credible and 
he submitted copies of money order receipts in support of 
this claim.  The evidence shows that in October 2000 T.L.H. 
and C.L.H. were older than 18 years of age and at that time 
they were not students.  Although the appellant stated C.L.H. 
would like to attend college, the Board finds she is no 
longer a child for VA apportionment determination purposes.  
Therefore, entitlement to a general apportionment of the 
veteran's disability compensation on behalf of a minor child 
is not warranted.

The Board also finds that the appellant is not entitled to a 
special apportionment under 38 C.F.R. § 3.451.  A special 
apportionment is meant to provide for an apportionment in 
situations where special circumstances exist which warrant 
giving the dependents additional support.  In this case, the 
appellant's reported monthly income and expenses indicate 
financial hardship; however, the veteran has also submitted 
credible evidence demonstrating a special apportionment would 
cause undue hardship.  He has no apparent income other than 
VA disability compensation and he reported he had no money 
after paying his monthly expenses.  Therefore, the Board 
finds the veteran has demonstrated that a special 
apportionment would cause undue hardship.  To this extent, 
the appellant's claim must be denied.




ORDER

Entitlement to a general apportionment of the veteran's 
service-connected disability compensation for his spouse is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a general apportionment of the veteran's 
service-connected disability compensation on behalf of a 
minor child is denied.

Entitlement to a special apportionment of the veteran's 
service-connected disability compensation for his spouse is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


